     Case 2:19-cv-01751-JAM-KJN Document 41 Filed 08/07/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TEVIN LEE HARRIS,                                 No. 2: 19-cv-1751 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    R. VALENCIA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is plaintiff’s July 24, 2020 motion for a traverse.

19   (ECF No. 40.) For the reasons stated herein, plaintiff’s motion for a traverse is denied.

20          The only defendant in this action is R. Pleschuck, who is employed at California State

21   Prison-Sacramento (“CSP-Sac”) as a “Phd.” Plaintiff alleges that defendant Pleschuck denied

22   plaintiff adequate mental health care, in violation of the Eighth Amendment, while plaintiff was

23   housed in CSP-Sac-A-2 PSU during 2018. Plaintiff is currently housed at the Los Angeles

24   County Jail.

25          On April 14, 2020, the undersigned referred this action to the Post-Screening ADR Project

26   and stayed this action for 120 days. This action is set for a settlement conference before

27   Magistrate Judge Claire on August 25, 2020.

28   ////
                                                       1
     Case 2:19-cv-01751-JAM-KJN Document 41 Filed 08/07/20 Page 2 of 3

 1           On July 1, 2020, the undersigned denied plaintiff’s April 13, 2020 motion to compel

 2   production of his medical and mental health records. (ECF No. 37.) The undersigned found that

 3   litigation of plaintiff’s claim that he was denied access to his medical and mental health records

 4   was better left until after the settlement conference, if appropriate. (Id.) The undersigned ordered

 5   defendant to produce plaintiff’s relevant medical and mental health records to Magistrate Judge

 6   Claire for in-camera review at the time they submit their confidential settlement conference

 7   statement. (Id.)

 8           In the pending motion, plaintiff alleges that prison officials at California State Prison-

 9   Corcoran (“Corcoran”) failed to provide him with his medical and mental health records. (ECF

10   No. 40.) Plaintiff also alleges that he fears that prison officials at Corcoran will retaliate against

11   him again and cause him injuries, suffering and death, as alleged in administrative grievances.

12   (Id. at 4.) Plaintiff requests that the court order Corcoran prison officials to protect plaintiff’s

13   personal and legal property. (Id.) Plaintiff alleges that he filed another civil rights action, case

14   no. 1:19-cv-00429, alleging excessive force against Corcoran prison officials and a conflict of

15   interest between himself and Corcoran Mental Health Officer Kyle. (Id.) Plaintiff alleges that he

16   has made complaints and grievances alleging assaults, unnecessary use of force and sexual assault

17   against Correctional Officer Madrigal and K. Kyle. (Id.)

18           Court records indicate that plaintiff has a pending lawsuit in the Fresno Division of this

19   court, Harris v. Parks, et al., 1:19-cv-429 JDP.1 In case 1:19-cv-429 JDP, plaintiff alleges

20   “excessive and unnecessary force incidents” involving several Corcoran prison officials including
21   A. Madrigal. See case no. 1:19-cv-429 JDP (ECF No. 27 at 2). In case 1:19-cv-429 JDP,

22   plaintiff also alleges that he was sexually assaulted. (Id.)

23           Turning to the pending motion, plaintiff’s request that Corcoran officials be ordered to

24   provide him with his medical and mental health records is denied for the reasons stated in the July

25   1, 2020 order denying plaintiff’s motion to compel production of these records.

26   ////
27
     1
      A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986).
                                                      2
     Case 2:19-cv-01751-JAM-KJN Document 41 Filed 08/07/20 Page 3 of 3

 1          In the pending motion, plaintiff requests injunctive relief against Corcoran prison officials.

 2   However, no defendants in this action are located at Corcoran. This court is unable to issue an

 3   order against individuals who are not parties to a suit pending before it. See Zenith Radio Corp.

 4   v. Hazeltine Research, Inc., 395 U.S. 100, 112 (1969). Plaintiff’s request for injunctive relief

 5   regarding Corcoran officials should be filed in case no. 1:19-cv-429 JDP.

 6          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a traverse (ECF No.

 7   40) is denied.

 8   Dated: August 7, 2020

 9

10

11
     Harr1751.den
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
